DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 20160258423) in view of Rohden (US 20160153424).
Regarding claim 1, Whitehouse discloses a wind turbine blade having a lightning protection system (Par. 0008) comprising a main blade portion having a root end and a tip end (Figure 1) wherein a leading edge and a trailing edge extend between the root end and the tip end (Figure 1) a conductive blade tip module (Par. 0011) connected to a blade tip interface at the tip end of the main blade portion and further connected to the lightning protection system of the wind turbine blade (Figure 2 shows the blade tip interface connection and Paragraphs 0008-0011 describe the connection with the lightning protection system) wherein the conductive blade tip module comprises an elongate body having a length defining a longitudinal axis transverse to a spanwise axis of the main blade (Figure 2 shows the tip module having an elongate body (an airfoil shape is an elongate body) with a length commensurate with the chordwise direction of the blade) and a width that extends along the spanwise axis of the main blade portion (Figure 2 shows a width that is in the spanwise direction). However, Whitehouse does not explicitly disclose that the length of the blade tip module is greater than a chordwise length of the blade tip interface and the width of the module. 
Whitehouse and Rohden are analogous prior art because both describe wind turbine blade tip systems. Rohden teaches the use of a blade tip attachment (Fig. 11, item 102) with an elongated shape having a length greater than the length of the blade interface and the length being greater than the width. Rohden teaches that the use of such a winglet can reduce rotor blade friction and drag, which would thereby improve power output (Par. 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade tip attachment of Whitehousse to include the winglet shape of Rohden because the shape of Rohden reduces the friction and drag of the blade and thereby improves the efficiency of the wind turbine.
Regarding claim 2, Whitehouse in view of Rohden teaches that a leading edge of the blade tip module extends beyond the leading edge of the main blade portion at the blade tip interface (Rohden Figure 11).
Regarding claim 3, Whitehouse and Rohden teaches the limitations of claim 2 in the 103 rejection above. However, Whitehouse and Rohden does not explicitly teach the edge of the blade tip module extending at least 10 mm beyond the leading edge of the main blade portion at the blade tip interface. Figure 11 of Rohden shows the blade tip module (102) extending past the 
Regarding claim 4, Whitehouse in view of Rohden teaches a trailing edge of the blade tip module extends beyond the trailing edge of the main blade portion at the blade tip interface (Rohden figure 11)
Regarding claim 5, Whitehouse and Rohden teaches the limitations of claim 4 in the 103 rejection above. However, Whitehouse and Rohden does not explicitly teach the edge of the blade tip module extending at least 10 mm beyond the trailing edge of the main blade portion at the blade tip interface. Figure 12 of Rohden shows the blade tip module (102) extending far past the trailing edge of the blade. Because Rohden shows that the module extends a significant portion past the trailing edge of the blade and paragraph 0039 of Whitehouse states that the length of the blade is 60 m it is obvious that the tip module could extend more than 10 mm past the trailing edge. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tip module extend more than 10 mm past the trailing edge of the turbine blade.
Regarding claim 6, Whitehouse in view of Rohden teaches that the blade tip module defines an aerofoil profile in cross-section. Item 120 of Rohden is considered to be a part of the blade tip module and shows an aerofoil profile in cross-section. Because it is not specifically 
Regarding claim 11, Whitehouse in view of Rohden teaches that an attachment plate protrudes from the blade tip interface and is received into a pocket defined in the blade tip module (Whitehouse Figure 2 shows a plate 35 projecting into a pocket in the cavity 37 that as an essential part of the lightning protection system would be part of Whitehouse in view of Rohden).
Regarding claim 14, Whitehouse in view or Rohden teaches that the blade tip module is solid metal (Whitehouse Paragraph 0038).
Regarding claim 15, Whitehouse in view of Rohden teaches that the blade tip module is fabricated from copper or a copper alloy (Whitehouse Par. 0038).
Regarding claim 17, Whitehouse discloses a wind turbine blade having a lightning protection system (Par. 0008) comprising a main blade portion having a root end and a tip end (Figure 1) wherein a leading edge and a trailing edge extend between the root end and the tip end (Figure 1) wherein the tip end is truncated to define a blade tip end face (Figure 2 shows the end of the blade being truncated) a conductive blade tip module (Par. 0011) connected to a blade tip interface at the tip end of the main blade portion and further connected to the lightning protection system of the wind turbine blade (Figure 2 shows the blade tip interface connection and Paragraphs 0008-0011 describe the connection with the lightning protection system) wherein the conductive blade tip module comprises an elongate body having a length defining a longitudinal axis transverse to a spanwise axis of the main blade (Figure 2 shows the tip module having an elongate body (an airfoil shape is an elongate body) with a length commensurate with 
Whitehouse and Rohden are analogous prior art because both describe wind turbine blade tip systems. Rohden teaches the use of a blade tip attachment (Fig. 11, item 102) with an elongated shape having a length greater than the length of the blade interface. Rohden teaches that the use of such a winglet can reduce rotor blade friction and drag, which would thereby improve power output (Par. 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade tip attachment of Whitehousse to include the winglet shape of Rohden because the shape of Rohden reduces the friction and drag of the blade and thereby improves the efficiency of the wind turbine.
Regarding claim 18, Whitehouse in view of Rohden teaches that an attachment plate protrudes from the blade tip interface and is received into a pocket defined in the blade tip module (Whitehouse Figure 2 shows a plate 35 projecting into a pocket in the cavity 37 that as an essential part of the lightning protection system would be part of Whitehouse in view of Rohden).

Response to Arguments
Applicant’s arguments, see remarks, filed 18 May 2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whitehouse in view of Rohden.


Allowable Subject Matter
Claims 7-10, 12-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The amendments made by the applicant overcame the previously presented prior art and no other art was found that met the limitations of the independent claims while also providing a lip in the module surrounding the blade tip interface. Whitehouse has the tip being flush with the blade and Rohden has a very different connection system that does not use a lip surrounding the end of the blade, meaning that any addition of an external lip would affect the fluid flow around the blade while also having no immediate benefit to the system. Because of this and the lack of other art showing this structure these claims have allowable subject matter.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745